PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/323,554
Filing Date: 6 Feb 2019
Appellant(s): LUO, Houbing



__________________
Kenneth Q. Lao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/04/2021.

Grounds of Rejection to be Reviewed on Appeal
Claims 4-10 are pending in the application.
Every ground of rejection set forth in the Office action dated 04/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	The following ground(s) of rejection are applicable to the appealed claims.
The claim rejections under 35 U.S.C. § 103, set forth in the Office Action dated 04/05/2021 and from which the appeal is being taken, are being maintained by the Examiner.

Claims 4 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanimichi et al. (US 2018/0050702) in view of Meuleau (US 2015/0345959).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Tanimichi et al. (US 20180050702), in view of Meuleau (US 20150345959) and Kim et al. (US 20170060130).
Claims 6 and 7 are rejected 35 U.S.C. § 103 as being unpatentable over Tanimichi et al. (US 2018/0050702) in view of Meuleau (US 2015/0345959) and Rowe et al. (US 2011/0143779).

(2) Response to Argument
	Appellant’s arguments are italicized.
	Examiner’s responses to arguments are in bold.

	Appellant argues:
	At issue here is:
Whether Tanimichi qualifies as a printed publication under 35 U.S.C. 103.
It is respectfully submitted that the priority date of the instant application is August 7, 2016. The publication date of Tanimichi is February 22, 2018. Thus, the cited Tanimichi reference is not available as prior art in the 103 rejection.
In the instant case, there is no showing that Tanimichi has been disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it before the publication date of February 22, 2018. Therefore, Tanimichi is not qualified as “printed publication” prior art before February 22, 2018. The priority date of the instant application is August 7, 2016.

Thus, Tanimichi cannot be used as “printed publication” prior art in 103 rejection. Accordingly, Tanimichi in view of Meuleau fails to render claim 4 obvious.

The distinction between rejections based on 35 U.S.C. 102 and those based on 35 U.S.C. 103 should be kept in mind. Under the former, the claim is anticipated by the reference. No question of obviousness is present. In other words, for anticipation under 35 U.S.C. 102, the reference must teach every aspect of the claimed invention either explicitly or impliedly. Any feature not directly taught must be inherently present. Whereas, in a rejection based on 35 U.S.C. 103, the reference teachings must somehow be modified in order to meet the claims. The modification must be one which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or at the time the invention was made for applications or patents subject to pre-AIA  law.

The above paragraph emphasizes that “In a rejection based on 35 U.S.C. 103, the reference teachings must somehow be modified in order to meet the claims. The modification must be one which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for applications”.

It is respectfully submitted that, if the publication date of a printed publication is later than the effective filing date of the claimed invention, it cannot be obvious to one ordinary skill in the art. Thus, in order that a printed publication qualifies as a prior art reference in obviousness rejection, it must have a publication date earlier than the effective filing date of the claimed invention.

For the above reasons, Tanimichi is not available as a prior art under 35 U.S.C. 103. Thus, Tanimichi in view of Meuleau fails to render claim 4 obvious.

As for claims 5-10, they are dependent from claim 4. At least in view of their dependency, claims 5-10 are not obvious and in allowable form.
	
	Examiner’s response:
Examiner respectfully disagrees and notes that for AIA  applications such as the instant application, prior art that can be used to support a rejection under 35 U.S.C. 102 can also be used to support a rejection under 35 U.S.C. 103. Using prior art under 35 U.S.C. 103 does not mean that the art must have a publication date prior to the effective filing date of the invention.

Appellant has pointed to MPEP section 2128 as an indication of what qualifies as a printed publication. However, nothing in MPEP 2128 indicates that a rejection under 35 U.S.C. 103 can only be supported by prior art with a publication date before the effective filing date of the instant application.

Furthermore, MPEP 2128 makes reference to pre-AIA  statutes. The instant application is subject to FITF provisions of the AIA . The AIA  description of a printed publication is found in MPEP 2152.02(b). Critically, MPEP 2152.02(b) states:

"An anticipatory description it is not required in order for a disclosure to qualify as prior art, unless the disclosure is being used as the basis for an anticipation rejection. In accordance with pre-AIA  case law concerning obviousness, a disclosure may be cited for all that it would reasonably have made known to a person of ordinary skill in the art. Thus, the description requirement of AIA  35 U.S.C. 102(a)(1) and (a)(2) does not preclude an examiner from applying a disclosure in an obviousness rejection under AIA  35 U.S.C. 103 simply because the disclosure is not adequate to anticipate the claimed invention."

Again, 35 U.S.C. 102(a)(2) recites "A person shall be entitled to a patent unless—
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b) in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention."

Note specifically that 35 U.S.C. 102(a)(2) says nothing about the publication being published BEFORE the instant application, merely that it be published. In other words, once a patent or patent application is published, it can be used as prior art under 35 U.S.C. 102(a)(2) AND 35 U.S.C. 103 with priority to its effective filing date and not its publication date.

Examiner further notes that MPEP 2136.02 Section III directly addresses the analogous situation set forth in this Appeal in the Pre-AIA  context:

“U.S. patents may be used as of their filing dates to show that the claimed subject matter is anticipated or obvious. Obviousness can be shown by combining other prior art with the U.S. patent reference in a 35 U.S.C. 103  rejection. Hazeltine Research v. Brenner, 382 U.S. 252, 147 USPQ 429 (1965). Similarly, certain U.S. application publications and certain international application publications may also be used as of their earliest effective U.S. filing dates (which will include certain international filing dates) to show that the claimed subject matter would have been anticipated or obvious.”
Although MPEP 2136.02 Section III is related to Pre-AIA  sections 102 and 103, there is nothing in the AIA  to suggest that US Patents would not likewise be applicable for 103 rejections as of their effective filing date.  AIA  35 U.S.C. 102(d) provides 
For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application— 
(1) if paragraph (2) does not apply, as of the actual filing date of the patent or the application for patent; or 
(2) if the patent or application for patent is entitled to claim a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c)  based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter.

Appellant argues:
Tanimichi does not disclose the feature of an electronic map, based on input destination information, configured to calculate a traveling path, including a path length.
Thus, Tanimichi in view of Meuleau fails to render claim 4 obvious.

Examiner’s response:
Examiner respectfully disagrees.
As cited in the Final Rejection of 01/13/2021, Tanimichi renders obvious:
an electronic map (see at least Tanimichi P. [0028]: "The road shape information that is not obtained from the front camera 102 … is obtained from a map ECU 103. The map ECU 103 is connected to a GPS 104 to obtain the current position of the driver's vehicle." *Examiner notes that it is plain and ordinary that a map ECU would generate or store an electronic map.),
based on input destination information (see at least Tanimichi P. [0047]: "For example, in order to perform the learning of control on the road of the driver's commute route, the driver needs to shift the mode to the learning mode 406 at the garage of the driver's house and terminate the learning mode 406 at the parking lot of the driver's office."; P. [0050]: "The data recorded on the data recording medium 501 in the data recording mode 404 is input into an automatic driving control quantity calculation unit 200 and used to calculate the automatic driving control quantity when automatic driving is performed under the same conditions as the conditions under which the driver drives the vehicle.” *Examiner’s emphasis added. Examiner notes that recorded data which includes a destination such as the parking lot of a driver’s office and is then used for generating an automatic driving control quantity for use during automatic driving and is then input into said automatic driving control quantity is exemplary of input destination information.),
configured to calculate a traveling path, including a path length (see at least Tanimichi P. [0028]: "The road shape information that is not obtained from the front camera 102, for example, a radius R and length of a curve in front of the driver's vehicle … is obtained from a map ECU 103. The map ECU 103 is connected to a GPS 104 to obtain the current position of the driver's vehicle." *Examiner’s emphasis added. Examiner notes for clarity that P. [0028] indicates that the calculated traveling path and path length is obtained from the front camera. Examiner further notes that path length obtained from a front camera must inherently involve “calculation”.).

Appellant argues:
As for claims 5-10, they are dependent from claim 4. At least in view of their claim dependency, it is respectfully submitted that claims 5-10 are not obvious and in allowable form.

Examiner’s response:
Examiner respectfully submits that claim 4 is not in a condition of allowability and therefore claims 5-10 are not in a condition of allowability based on their dependence from claim 4.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
Conferees:
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.